Citation Nr: 1237048	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a gunshot injury to the right shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967, and from February 1968 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VA RO in Detroit, Michigan. 

This issue was remanded by the Board for further development in March 2010.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of his service-connected residuals of a gunshot injury to the right shoulder.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The Board notes that the issue of entitlement to a temporary total rating for convalescence following right shoulder surgery was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the March 2010 remand.  It does not appear that this issue has been addressed.  As such, the Board again finds that the issue of entitlement to a temporary total rating for convalescence following right shoulder surgery has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
FINDING OF FACT

The Veteran's service-connected residuals of a gunshot injury to the right shoulder are manifested by moderate disability in Muscle Group III.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, for service-connected residuals of a gunshot injury to the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.41, 4.44, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2005, March 2006, and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.   

Furthermore, the Board notes that, for claims for increased ratings, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records relevant to the Veteran's claim are in the file.  The Board notes that this issue was remanded in March 2010 in order to obtain private treatment records from Drs. RSL and SP.  Treatment records from Dr. RSL were obtained.  Requests were sent twice for the records from Dr. SP with no response.  The Veteran was notified that Dr. SP had not responded to the request for records in a June 2010 letter.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Additionally, the Board notes that the record reflects that the Veteran applied for Social Security and/or Supplemental Security Income disability benefits in 2002.  However, the record specifically reflects that the Veteran filed this claim due to back pain, right hip and leg injury, and high blood pressure.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that Social Security Administration records relevant to the Veteran's claim exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  Therefore, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his service-connected residuals of a gunshot injury to the right shoulder, the Veteran was provided an examination which addressed this claim most recently in November 2011.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran was granted service connection in an August 2006 rating decision for retained fragment in the soft tissue of the right shoulder with history of gunshot wound injury and assigned a 10 percent disability rating, effective May 31, 2005, under Diagnostic Code 5301.  The Veteran is seeking an increased rating. 

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2011).

The Board notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2011). 38 C.F.R. § 4.55(f).

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2011).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of muscles: (i) Type of injury: through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; (ii) History and complaint: service department record or other evidence of in-service treatment for the wound; record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; (iii) Objective findings: entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(c) (2011).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d) (2011).

The evidence in this case indicates that the Veteran's gunshot injury has been evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 5301.  This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the dominant extremity. 

Diagnostic Code 5301 assigns a zero percent rating for slight disability of the nondominant extremity.  A 10 percent rating is assigned for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is appropriate for severe disability.

Additionally, the Board notes that Diagnostic Code 5303 assigns a 20 percent for a moderate disability of the Group III muscles, which control elevation and abduction of the arm to level of the shoulder, and backward swing of arm, involving the intrinsic muscles of the shoulder girdle, including the pectoralis major I and the deltoid.  A rating of 30 percent is warranted for a moderately severe muscle disability, and a rating of 40 percent is warranted for a severe muscle disability. 

The Board notes that the Veteran underwent a VA examination in July 2006.  The examiner reviewed the claims file.  The Veteran reported a painful right shoulder with limited motion and that he cannot lift anything heavy.  The examiner noted that there is no instability of the joint.  Activities of daily living are not affected.  There is no history of flare ups, and his work is also unaffected.  The examiner noted that history reveals the Veteran sustained a gunshot injury to the right shoulder from a sniper in 1956 while in Vietnam.  He was initially taken to a field hospital where x-rays were taken but apparently the bullet was not taken out.  Over the course of time, the wound healed up and he returned to duty without much problem with his arm.  The Veteran has reported more pain and stiffness in the last several years, and he was treated with cortisone injection.  With regard to range of motion, abduction was recorded at 150 degrees with complaint of pain at the end of motion, forward flexion at 150 degrees with pain at the end of motion, external rotation of 75 degrees without any complaints, and internal rotation at 90 degrees without any complaint.  Examination of the scar reveals that there is a very small superficial scar measuring about 2 mm in diameter over the right deltoid area.  The scar is only skin deep, smooth surface without any tenderness or any adhesions.  There is no ulceration or tissue loss. Neurovascular status is intact.  Surrounding skin is healthy.  X-rays of the right shoulder were normal but there was a metal fragment in the soft tissue in the deltoid area.  The Veteran was diagnosed with retained metal fragment in the soft tissue, right shoulder, with a history of gunshot injury.  There is no evidence of joint pathology.  There examiner noted that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  There is no occupational impairment of his daily activities due to service-connected disability.  

The Veteran has asserted that that he was given a cortisone shot shortly before this examination, and, therefore, the true severity and functional loss due to his condition was not adequately represented.  He described functional loss due to pain, inability to raise his arm to shoulder level, and pain on repeating motions and periodically when at rest. 

The Veteran also underwent a VA examination in October 2008.  The Veteran reported increasing pain and decreased range of motion over the last many years, resulting in development of arthritis around the right AC joint, and developing some frozen shoulder.  The Veteran underwent an open right shoulder surgical procedure in 2007 with an incision over the AC joint region.  He did have some improvement in his range of motion.  However, he has had return of his pain since the time of the operation.  The Veteran reported daily crepitus feelings, some pain radiating into the right lateral arm, difficulty with reaching overhead and carrying objects above the level of his waist.  He has not had any re-injury to the right upper extremity.  He is currently retired and on disability from General Motors.  The Veteran reported pain, weakness, stiffness, swelling, heat, instability, and locking involving the right shoulder.  The Veteran denied any history of dislocation or recurrent subluxation.  He denied any episodes of incapacitating pain over the last 12 months.  Examination revealed the skin to be intact and the bullet wound is well healed.  He has a well-healed surgical incision over the right AC joint.  There is no tenderness to palpation over the surgical scar.  There is no significant swelling or effusions present.  He does have reproducible point tenderness over the AC joint with audible crepitus noted with range of motion from the AC joint.  Passive glenohumeral motions is smooth, however, severely limited.  Active and passive ranges of motion were noted as flexion of 0 to 100 degrees, internal rotation of 0 to 45 degrees, and external rotation of 0 to 50 degrees.  There is pain with range of motion.  There is no gross instability.  Sensory examination to the right extremity is +5/5 all motor groups and normal sensation.  Deep tendon reflexes are +2/4 and equal to the bilateral side.  Repetitive motion testing of the right upper extremity revealed no additional limitations to motion due to pain, weakness, fatigue, or lack of endurance tested times three.  The Veteran was diagnosed with right shoulder acromioclavicular arthrosis status post acromioclavicular joint surgery with recurrent pain and status post gunshot wound to right shoulder with residual loss of motion.  The examiner noted that there is a retained bullet fragment in the right proximal arm with some residual pain into the arm; however, no direct correlation of the AC joint arthrosis felt to be due to residuals of gunshot wound to the right shoulder.  There is residual loss of motion which has been present since the time of initial injury regarding the right shoulder and is likely due to previous history of gunshot wound to the right shoulder.  There is moderate limitation to motion at this time; however, primarily this stems from the AC joint, not the glenohumeral joint or shoulder musculature itself. 

The Veteran also underwent a VA examination in December 2010.  The Veteran reported aching and pain in the right shoulder, which is constant.  There is limitation of motion due to pain.  There is no instability.  Activities of daily living are limited and his work is affected.  Repetitive motion increased the pain without any additional loss of motion, and there is no history of flare-up.  It was noted that the Veteran is right-handed.  There is a surgical scar running antero-posteriorly over the AC joint.  There is a small circular scar over the posterior aspect of the deltoid muscle about 4 or 5 inches below the shoulder joint level.  The scar is well healed without any adhesions and without any tenderness.  Range of motion with the help of a goniometer revealed abduction of 120 degrees with complaints of pain at the end of motion, forward flexion of 75 degrees with complaints of pain at the end of motion, external rotation of 65 degrees with pain, and internal rotation of 75 degrees with complaint of pain.  There is no neurological deficiency in the upper limb and the grip strength is strong.  The Veteran was diagnosed with degenerative arthritis of the right shoulder with retained small metal fragment in deltoid muscle.  The current condition of the Veteran's Muscle Group III (deltoid) is within normal limits without showing any evidence of atrophy or deformity.  A small metal fragment is lodged in the soft tissues in the deltoid area about 4 inches below the level of the shoulder joint.  There is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint (three times).  There is minimal impairment of daily occupational activities due to his service-connected shoulder condition.

The physician who conducted the December 2010 VA examination provided an opinion in June 2011.  The examiner noted that she reviewed the claims file and opined that it is not at least as likely as not that the Veteran's limitation of motion of the right shoulder as shown at the time was due to his service-connected residuals of a gunshot injury to the right shoulder.  The examiner also opined that it is not at least as likely as not that the right shoulder surgery the Veteran underwent in November 2006 was due to his service-connected residuals of a gunshot injury to the right shoulder.  The rationale for these opinions is that the previous examination for the Veteran's right shoulder revealed a very small superficial scar well below the region of the shoulder in the soft tissue only.  Moreover, the subsequent findings of the shoulder reveals that there are degenerative changes involving the acromioclavicular joint as well as the glenohumeral joint.  Also, the metal fragment detected in the soft tissue is a small fragment and only involved the soft tissue.  Moreover, the Veteran is over 60 years of age at the time of the examination.  This is consistent with the Veteran's level of degenerative changes of the skeletal system in the shoulder.   

The Veteran was provided another VA examination in November 2011.  The Veteran was diagnosed with right shoulder glenohumeral and AC joint with arthritis, right rotator cuff tear status post repair, and right shoulder adhesive capsulitis.  The Veteran reported right shoulder pain flares at least once per month lasting a couple of weeks.  With regard to range of motion, flexion was recorded at 110 degrees with pain at 90 degrees, and abduction was recorded at 90 degrees with pain at 70 degrees.  Upon repetitive testing, no additional limitation of motion was noted.  The Veteran was noted as having less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  The Veteran was noted as having active movement against some resistance with regard to right shoulder flexion and normal strength with regard to right shoulder abduction.  The Veteran does not have ankylosis of the glenohumeral articulation.  There is no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran's scars were noted as not painful or unstable, and the total area of all related scars was not greater than 39 square centimeters.  The examiner noted that the Veteran's shoulder condition did not impact his ability to work.  The examiner noted that the Veteran had a penetrating muscle injury.  The examiner noted that Muscle Group III was affected on the right side.  The examiner further noted that the Veteran's muscle injuries do not affect muscle substance or function.  The Veteran did not have loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement attributable to any muscle injuries.  The Veteran was noted as having normal strength with regard to right shoulder abduction.  The Veteran did not have muscle atrophy.  The examiner noted that the Veteran's muscle injuries did not impact his ability to work.  

In January 2012, the examiner who provided the November 2011 VA examination provided an opinion.  The examiner reviewed the claims file and determined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  Specifically, the examiner stated that the Veteran's claimed right shoulder degenerative arthritis and limited motion is less likely than not proximately due to or the result of the Veteran's service-connected gunshot wound.  The examiner stated that the pathology and etiology for the Veteran's current right shoulder condition (arthritis and limited motion) is separate and distinct from the service-connected gunshot wound. 

The Board has also reviewed the relevant private medical records of record.  In a July 10, 2006, private treatment record, the Veteran was noted as having right shoulder flexion of 130 degrees, extension of 60 degrees pain anterior, abduction/scaption of 132 degrees pain lowering, IR of 75 degrees, ER of 50 degrees, and IR behind the back 4" less stiff pain.  In a July 19, 2006, private treatment record, the Veteran was noted as having pain, reduced range of motion, weakness, and limited function.  In a November 2006 operative report from St. Joseph Mercy-Oakland, the Veteran was diagnosed with rotator cuff tear of the right shoulder, AC arthrosis of the right shoulder, AC arthrosis of the right shoulder, and impingement sydrome of the right shoulder.  It was noted that the Veteran underwent a repair of the rotator cuff, Mumford procedure and subacromial decompression.  In a December 2006 private medical record, it was noted that the Veteran was progressing fairly well and was not having much pain.  On examination, the wound was well healed and he had fair motion of his shoulder.  In a January 2007 private medical record, it was noted that his present shoulder flexion was 155 degrees, shoulder abduction was 110 degrees, shoulder IR was 50 degrees (scaption), and shoulder ER was 40 degrees (scaption).  It was noted that the Veteran was demonstrating increases in strength, increase in overall function, and increases in range of motion.  In a March 2009 private medical record, the Veteran was noted as having subacromial/subdeltoid bursitis.

With regard to assigning an increased rating, the Board again notes that the RO rated this disability as being moderate in severity under Diagnostic Code 5301.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that the medical evidence reflects that Muscle Group III is actually the affected muscle group, which is evaluated under Diagnostic Code 5303, as opposed to Muscle Group I, which is evaluated under Diagnostic Code 5301.  Specifically, both the December 2010 and November 2011 VA examiners noted that Muscle Group III was affected on the right side.  

As such, based on the recent VA examination reports, the Board finds that it is more appropriate to evaluate the Veteran's disability under Diagnostic Code 5303, as opposed to Diagnostic Code 5301.  Moreover, the Board notes that the RO has already specifically determined this disability to be moderate in severity.  This is finding is particularly significant given that Diagnostic Code 5303 provides for a 20 percent evaluation for moderate disability, whereas Diagnostic Code 5301 only provides for a 10 percent for moderate disability.  Although the Board differs as to the Diagnostic Code applicable, the Board accepts the RO's finding that the disability is at least moderate in severity.  Therefore, in consideration of the change in the diagnostic code assigned to this disability and the fact that this disability has already been determined by the RO as being moderate in severity, the Board finds that an initial evaluation of 20 percent is warranted for this service-connected disability under Diagnostic Code 5303.

The Board has considered whether an evaluation in excess of 20 percent is warranted for this disability.  In order to receive an increased rating under Diagnostic Code 5303, the Veteran's service-connected disability would have to meet the criteria of being moderately severe.  Upon review of all relevant evidence of record, the Board finds that the medical evidence simply does not reflect that the Veteran's service-connected residuals of a gunshot injury to the right shoulder is moderately severe so as to meet the criteria for an increased rating.  Specifically, there is no evidence of record reflecting that the Veteran had a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  Additionally, there was no history of hospitalization for a prolonged period of treatment of the wound in service.  At the July 2006 VA examination, the Veteran reported that he was initially taken to a field hospital where x-rays were taken but apparently the bullet was not taken out.  Over the course of time, the wound healed up and he reportedly returned to duty without much problem with his arm.  

With regard to the Veteran's current symptoms, the July 2006 VA examiner diagnosed the Veteran with retained metal fragment in the soft tissue, right shoulder, with a history of gunshot injury, and noted there was no evidence of joint pathology.  It was specifically noted that activities of daily living were not affected.  The October 2008 VA examiner noted that there is a retained bullet fragment in the right proximal arm with some residual pain into the arm; however, no direct correlation of the AC joint arthrosis felt to be due to residuals of gunshot wound to the right shoulder.  There is residual loss of motion which has been present since the time of initial injury regarding the right shoulder and is likely due to previous history of gunshot wound to the right shoulder.  There is moderate limitation to motion at this time; however, primarily this stems from the AC joint, not the glenohumeral joint or shoulder musculature itself.  The November 2011 VA examiner noted that the Veteran's muscle injuries do not affect muscle substance or function.  The examiner determined that the Veteran did not have loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement attributable to any muscle injuries.  The December 2010 VA examiner determined that the current condition of the Veteran's Muscle Group III (deltoid) is within normal limits without showing any evidence of atrophy or deformity.  The examiner noted that there is minimal impairment of daily occupational activities due to his service-connected shoulder condition.  

The December 2010 VA examiner further noted in the June 2011 VA opinion that she reviewed the claims file and opined that it is not at least as likely as not that the Veteran's limitation of motion of the right shoulder as shown at the time was due to his service-connected residuals of a gunshot injury to the right shoulder.  The examiner also opined that it is not at least as likely as not that the right shoulder surgery the Veteran underwent in November 2006 was due to his service-connected residuals of a gunshot injury to the right shoulder.  The rationale for these opinions was that the previous examination of the Veteran's right shoulder revealed a very small superficial scar well below the region of the shoulder in the soft tissue only, and that the subsequent findings of the shoulder revealed that there are degenerative changes involving the acromioclavicular joint as well as the glenohumeral joint.  Also, the metal fragment detected in the soft tissue is a small fragment and only involved the soft tissue.  Moreover, the examiner also noted that the Veteran is over 60 years of age at the time of the examination, and that this age was consistent with the Veteran's level of degenerative changes of the skeletal system in the shoulder.  The January 2012 VA examiner also specifically determined that the Veteran's claimed right shoulder degenerative arthritis and limited motion is less likely than not proximately due to or the result of the Veteran's service-connected gunshot wound.  The examiner stated that the pathology and etiology for the Veteran's current right shoulder condition (arthritis and limited motion) is separate and distinct from the service-connected gunshot wound.  

Therefore, while the Veteran has complained of limitation of motion, pain, and stiffness related to his service-connected right shoulder disability, the overwhelming consensus of the current medical evidence of record reflects that the Veteran's degenerative arthritis and related symptoms are not related to his service-connected residuals of a gunshot injury to the right shoulder.  Although the Veteran is competent to describe symptoms, the Board places far more weight on the opinions of the various health care providers of record in determining the underlying disease processes related to those symptoms, and the etiology of those processes.  

Additionally, the Board also notes that the claims file does not contain objective findings of entrance and exit scars indicating a track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side; or positive evidence of impairment regarding strength and endurance compared with the sound side.  For all of these reasons, the Board finds that the Veteran's service-connected residuals of a gunshot injury to the right shoulder does not meet the criteria of being moderately severe or more.  As such, an increased rating is not available under Diagnostic Code 5303.

The Board has considered alternative diagnostic codes under which the Veteran may obtain an increased rating but finds that he is most appropriately evaluated under the diagnostic codes discussed above.  38 C.F.R. § 4.73 (2011).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a gunshot injury to the right shoulder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an initial increased rating of 20 percent, but that the preponderance of the evidence is against the claim for a rating higher than 20 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 20 percent for residuals of a gunshot injury to the right shoulder is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


